Title: To George Washington from the Saint Domingue Refugees of Wilmington, Delaware, April 1794
From: Saint Domingue Refugees of Wilmington, Delaware
To: Washington, George


          
            [April 1794]
          
          To The President of the United States, the Petition of Sundry Persons late of the
            Island of St Domingo, now residing at Wilmington in the Delaware State respectfully
            sheweth
          That on the fourth day of October last, when Cape Francois was abandoned finally to the
            revolted Negroes, more than two hundred wretched French Inhabitants, of which number are
            your Petitioners, embarked for Wilmington in Delaware, where they arrived during the
            Month of November.
          That after having escaped from the conflagration of the Cape, & the pillage of
            their slaves, they fell into the Hands of the Providence Privateers, by whom they were entirely stript of the slender remains of their
            Fortunes.
          That, being informed of the noble & generous resolution of Congress to grant
            fifteen thousand dollars for the relief of the wretched fugitives from St Domingo, the
            disposal of which sum they have confided to your Wisdom & Humanity, We the Subscribers, being equally destitute with others, who have taken
            refuge on this Continent, beg leave, & most earnestly sollicit to be considered as
            proper objects of the publick Bounty. Signed
          
            La Bigne tans pour ma Seure Laurant que pourmais deux neuveux Et mes deux
              niece
            ⟨Vve S⟩aurÿ
            Madame Dulue et Ses Deux fille
            Veve desCoin Bellair Et trois Enfants Et Sophie Pothiey
            veuve Gué et huit enfan
            DeLouville et sa fille
            Ve. Baqué et ses deux fille
            Borie pour son Epouse et Son fille
            
            Ve. Souchay
            Ve. Albre⟨pris⟩
            Veve garés
            Mad[am]e ⟨robin⟩ et son marÿe et sais sinque enfans
            Couray
            houard Desrochers
            Mernier
            Prion
            Gervaize
            Lehuédé et Son Epouse
            Marilouise et ces deux enfan⟨ts⟩
            Nanons et ces quatre enf⟨ants⟩
            Sophie et un anfant
            adelaide et quatre enfan⟨ts⟩
            Modeste et sa sœur
            Reine et deux enfans
            Sannitte et une enfan
            jusethine et trois yinffant
            Laurette & Ces deux Enfants
            Marthonne
          
        